[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By revised complaint, dated November 8, 2001, the plaintiff, Glastonbury Construction Services, Inc., seeks foreclosure of a mechanic's lien against the real estate of the defendants, Nicholas F. and Susan Costanzo to secure payment to the unpaid balance of $22,998.17 alleged by the plaintiff owed to it for breach of an oral contract for the erection of a water tight shell.
After a full trial, the parties present and represented by counsel, the court, by a preponderance of the credible, relevant, reliable and legally admissible evidence and the reasonable, rational and lawful inferences to be drawn therefrom finds, rules and orders as follows:
The defendants, owners of real property in East Hampton, Connecticut, entered into an oral agreement with the plaintiff that it would construct a water tight shell, including labor and materials for the defendants, for an agreed upon price of $78,000.00. During the course of construction, the parties agreed to certain changes in the agreement which increased the price to be paid by the defendants to $80,629.00.
The defendants paid $67,000.00 to the plaintiff under the contract. The plaintiff ceased work on the premises before it finished its obligations under the contract. If the plaintiff had performed all of its obligations under the contract there would be due the sum of $13,639.00. CT Page 15235
However, because the plaintiff failed to meet its obligation under the agreement, the defendant was required to expend the sum of $19,277.89 in order to complete the work that the plaintiff contractually promised to perform. (See Defendants' Exhibit C.)
The court expressly finds that there are no funds due the plaintiff under its contract with the defendant. Therefore, there are no lienable funds available to the plaintiff to support its mechanic's lien.
Accordingly, judgment may enter for the defendant discharging the plaintiffs mechanic's lien, with costs to the defendants.
  _____________________ DANIEL F. SPALLONE JUDGE TRIAL REFEREE
CT Page 15236